The father, who is the noncustodial parent of the parties’ now nine-year-old daughter, commenced this proceeding seeking *642modification of the judgment of divorce entered in November 2003 which, inter alia, granted him supervised visitation with the child on a temporary basis, which he could seek to expand after six months from that time. After a fact-finding hearing, the Family Court found that it was in the best interests of the child to allow unsupervised and expanded visitation with the father.
Visitation is a joint right of the noncustodial parent and of the child (see Weiss v Weiss, 52 NY2d 170, 175 [1981]). In order for the noncustodial parent to develop a meaningful, nurturing relationship with the child, visitation must be frequent and regular (see Daghir v Daghir, 82 AD2d 191, 193-194 [1981] affd 56 NY2d 938 [1982]). Absent extraordinary circumstances, where visitation would be detrimental to the child’s well-being, a noncustodial parent has a right to reasonable visitation privileges (see Matter of Grisanti v Grisanti, 4 AD3d 471, 473 [2004]; Matter of Schack v Schack, 98 AD2d 802 [1983]).
The Family Court providently exercised its discretion in granting the father’s petition to modify the judgment of divorce to provide unsupervised and expanded visitation with the parties’ child. The uncontested evidence showed no extraordinary circumstances existed to justify continued interference with the father’s right to reasonable visitation. Rivera, J.P., Miller, Dillon and Belen, JJ., concur.